DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 112a/b, Applicants arguments are directed to their amendments. To the extent the arguments are based on the amendments they are persuasive with regards to the independent claims however they are not persuasive with regards to the other claims.
With regards to the previous prior art rejections Applicants arguments are persuasive and the previous rejections are withdrawn.
Examiner notes that the claims appear allowable over the prior art, however they stand rejected under 112 and double patenting.

Priority
For the record, Examiner notes that Applicants earliest priority date of 10/15/2019, a provisional filing 62/915,269 is 22 pgs and provides 39 Figs., is not an identical filing as application filed 10/14/20 which is 63 pgs and provides 65 Figs. Reviewing 62/915,269 the closest support for what is claimed, ie devices with temperature sensors and heat stimulators, is [0074] on Pgs 11-12/22 and Fig. 39. However beyond this there does not seem to be further specifics. Examiner notes Figs. 1 and 40-43 do not have support in Provisional application.

Claim Rejections - 35 USC § 112a
Claims 12 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regards to claim 12 which recites “wherein one or both of the first thermal stimulus source and the second thermal stimulus source comprises a laser.” There does not appear to be support for both the first and second thermal source, which are each associated with their own device, to be a lasers. The only support for a thermal stimulus as a laser comes from [0159] “While the system 400 is described as a wearable system, in some examples, some or all of the components of the system 400 may be positioned in proximity to the user but not directly attached or worn by the user. For example, when a user needs to be monitored in a hospital environment, some or all of the components of the system 400 can be positioned in proximity to the user's hospital bed. For example, the thermal stimulus source can include a laser.” which appears to discuss a laser as a remote thermal device and does not discuss multiple lasers.

Claim 18 recites “determining one or more heart rate measurements based on one or more of: the first baseline blood volume signal, the second baseline blood volume signal, the first post stimulation blood volume signal, or the second post stimulation blood volume signal.” However, under the sections of MPEP 2161.01 recited below there is not enough description of this. Applicants are claiming a functional intent, determining, without disclosing how that determination is made. Examiner could not find any support directly for this, the closest appears to be [0149] reciting “Different 
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. "

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 11, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 16 “compare the first and second electrodermal activity to further determine the stroke event.” It is unclear how this determination interacts or operates in line with the determination of claim 1. It’s unclear if a single determination is made using both electrodermal and temp values, separate determinations of a stroke are made, or some other form of determination.

Claim 5 and 17 recite “determine the stroke event based on the first baseline blood volume signal, the second baseline blood volume signal, the first post stimulation blood volume signal, and the second post stimulation blood volume signal.” It is unclear how this determination interacts or operates in line with the determination of claim 1, ie “determine a stroke event based on the comparison of the first temperature response to the second temperature response.”. It’s unclear if a single determination is made using both volume and temp values, separate determinations of a stroke are made, or some other form of determination. The claims depending from these claims do not fix the issues and are thus also rejected.

Claim 11 recites “bioimpedance measured by the first electrodes on the left side is compared to a second bioimpedance measured by the second electrodes on the right side to further determine the stroke event” which is also unclear. It is unclear how this determination interacts or operates in line with the determination of claim 1. Its unclear if a single determination is made using both bioimpedance and temp values, separate determinations of a stroke are made, or some other form of determination.

Claim 18 recites “determining one or more heart rate measurements based on one or more of: the first baseline blood volume signal, the second baseline blood volume signal, the first post stimulation blood volume signal, or the second post stimulation blood volume signal.” As noted the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 11-14 and 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11134859 in view of Korpelainen (Juha T. Korpelainen et al. Asymmetrical Skin Temperature in Ischemic Stroke. Stroke. 1995; 26:1543–1547. 1 Sep 1995. https://doi.org/10.1161/01.STR.26.9.1543, viewed on 11/1/21) hereinafter Korp. 
Claims 1/13/20 recite first surface two devices each with thermal stimulus source and temperature sensor, the sources comprising surface are for skin contact and the sensor is “enclosed” by the surface area of the stimulus source, comparison between the two sides in order to determine based on temperature asymetry. Claims 1, 11-12 ‘859 recite the stimulus and sensors on either side of the body with the sensor “enclosed” by the surface area of the stimulus source. In view of Korp which recites gathering measurements and comparing measures to determine contralateral differences in temperature as well as finding that asymmetric temperature differences and asymmetric response to thermal stimulation are known to be caused by/representative of a stroke, see Tables 1-7, Results section including “The mean temperatures on the side contralateral to the infarction were significantly 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering of ‘859 to include thermal stimulation and data gathering at the sites of the body at the temperature after the stimulation as recited in Korp because the response to the stimulation provides data for comparison in order to determine if there was a stroke (Results and Discussion section). Additionally, combining the recited measuring and determinations as recited in ‘859 with the known process of stimulating and gathering a response for comparison and determination as recited in Korp would a predictable result, ie determination of stroke, thus combining the elements is merely combining prior art elements according to known methods to yield predictable results.
With regards to the remaining claims they generally parallel those of ‘859: electrodermal sensors are recited in ‘859 claims 7-8. Blood volume is in claim ‘859 claim 1, 3. The devices explicitly being wearable and not just devices against the skin is recited in ‘859 claim 1. Offset temperatures are recited in ‘859 claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200170521 to Gupta et al. see [0018]-[0020] which recites devices which can thermally stimulate the skin to reach a certain temperature; US 20180220919 see [0127].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	23 February 2022